



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a)     as
    soon as feasible, inform the victim of their right to make an application for
    the order; and

(b)     on
    application of the victim or the prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. R.V., 2018 ONCA 547

DATE: 20180613

DOCKET: C63495

MacFarland, Watt and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

R.V.

Appellant

Jonathan Dawe, for the appellant

Katie Doherty, for the respondent

Heard: May 16, 2018

On appeal from the conviction entered on October 27, 2016
    and the sentence imposed on March 22, 2017 by Justice Robert Gee of the Ontario
    Court of Justice.

Paciocco J.A.:

OVERVIEW

[1]

It is critically important to protect complainants from questioning
    about their sexual activity when that sexual activity does not form the
    subject-matter of the charge. There are constitutionally guaranteed equality
    and privacy interests at stake. There are also access to justice concerns
    arising from the deterrent effect that allowing questions about deeply personal
    matters can have on the readiness of victims to report sexual offences. And
    there are compelling concerns, particularly acute in jury trials, that such
    questioning can feed rape myths, potentially distorting the outcomes of cases.

[2]

Notwithstanding these powerful considerations, there are times when such
    questioning must be permitted. When applied properly, s. 276 of the
Criminal
    Code
, R.S.C. 1985, c. C-46 strikes the balance. This is one of those cases
    where a proper balancing under s. 276 requires that such questioning be permitted.

[3]

Here, the Crown claimed that the complainants pregnancy corroborated
    her sexual assault allegation. The implication being that only the accused, R.V.,
    could be the father. Yet the application judge
[1]
refused to allow R.V. to attempt to challenge that proposition when
    cross-examining the complainant, a witness who would clearly be able to answer
    those questions. That decision was in error.

[4]

A second error occurred after the application judge who made the s. 276
    ruling was unable to continue with the trial. When the trial judge took over
    the trial pursuant to s. 669.2, he held that he could not reconsider the application
    judges s. 276 ruling, because s. 669.2 judges are bound by rulings made by the
    judge they replace. That is not so. As I will explain, in the particular
    circumstances of this case, this error mattered.

[5]

I would therefore allow R.V.s conviction appeal and order a new trial.

ISSUES

[6]

There are two general issues in this appeal that warrant consideration.
    The first issue also raises several sub-issues that must be addressed:

A.      Did
    the application judge err in refusing to permit R.V. to conduct any cross-examination
    of the complainant about sexual activity that does not form the subject-matter
    of the charge?

(1)     Is
    there a fixed rule requiring cross-examination or other evidence tending to
    prove that a person other than the accused caused the physical consequences of
    sexual assault that the Crown relies upon to prove the offence?

(2)     Did
    the application judge err in her application of the s. 276(2)(a) requirement
    that, to be admissible, evidence must be of specific instances of sexual
    activity?

(3)     Did
    the application judge err in balancing the competing interests under s. 276?

(4)     If
    there was an error in the application of s. 276, did it cause a substantial
    wrong or miscarriage of justice?

B.      Did
    the trial judge err in holding that the application judges s. 276 ruling was
    binding on him pursuant to s. 669.2?

[7]

Given my conclusion that the errors pertaining to these grounds of appeal
    warrant a new trial, I will not address R.V.s other grounds of appeal, or his sentence
    appeal.

BACKGROUND FACTS

A.

The Alleged Assault

[8]

R.V. and the complainant are cousins. They were camping with members of
    their extended family during the 2013 Canada Day long weekend. The complainant
    testified that in the early morning hours of July 1, 2013, R.V. lured her into
    a campground washroom where he sexually assaulted her in a shower stall. He was
    20 years old at the time. She was 15. Both the complainant and R.V. had
    consumed alcohol earlier that night.

[9]

The complainant testified that R.V. forced sexual kissing on her and attempted
    to grope her and remove her shirt. He directed her onto the ground and removed
    their bottom clothing. While on top of her, he placed his penis near her vagina
    while holding her arms stretched out by her wrists. She testified that she did
    not remember what happened next, a period she referred to in cross-examination as
    a black out situation.

[10]

Her
    next memory was of R.V. slowly releasing her wrists. She said that he told her
    not to tell anyone what had happened and then left.

[11]

The
    complainant testified that her vagina felt wet and sticky and she felt disgusted
    and so went and cleaned herself up. She told no-one what had happened.

[12]

R.V.,
    who testified, denied that he had any sexual contact with the complainant.

B.

The Medical Appointments

[13]

Throughout
    the summer, the complainant felt sick. She complained of abdominal pain and
    nausea. She went to see Dr. Montgomery towards the end of August.

[14]

Dr.
    Montgomery testified that the complainant told her of her symptoms. The
    complainant also told Dr. Montgomery that she had not had her period since
    June, but denied sexual activity when asked. On August 29, 2013, Dr. Montgomery
    requisitioned an ultrasound of the complainants abdomen. She also arranged a
    routine urinalysis that included a pregnancy test.

[15]

Before
    the complainant went for the ultrasound, she had sexual intercourse with her then
    17 year old boyfriend. This occurred on September 2, 2013.

[16]

On
    September 14, 2013, the complainant had the ultrasound. During the ultrasound
    she learned that she was pregnant, something she already feared from a positive
    home pregnancy test. She believed her boyfriend was the father.

[17]

Dr.
    Montgomery saw the complainant again on September 17, 2013 to discuss the
    urinalysis results, which confirmed that the complainant was pregnant. The
    complainant disclosed the September 2, 2013 sexual intercourse with her
    boyfriend to Dr. Montgomery but denied other intercourse. She told Dr.
    Montgomery she could see a baby and hear the foetuss heartbeat during the
    ultrasound. This would not be possible if the complainant was impregnated on
    September 2, 2013, so Dr. Montgomery ordered another ultrasound for the next
    day, September 18, 2013. That ultrasound provided an estimated gestational age
    for the foetus of 13 weeks and 5 days. The standard practice permits a variance
    from the estimated gestational age of between 5 to 7 days either way.

[18]

Dr.
    Montgomery discussed the results with the complainant the same day, providing
    the complainant with her estimate of the time of conception. She asked the
    complainant further questions. During cross-examination, Dr. Montgomery
    confirmed that the complainant told her that while camping with the family during
    Canada Day weekend 2013, and while drunk, she walked to the bathroom with her
    cousin R.V., that she was scared to say no, that R.V. tried to penetrate her,
    and that there was cum outside of her vagina.

[19]

Dr.
    Montgomery arranged for the complainant to visit a womens health clinic and then
    discharged her duty by reporting the complainants situation to the Childrens
    Aid Society (CAS).

[20]

On
    September 20, 2013, the police contacted Dr. Montgomery, obviously having been
    alerted by the CAS. They also contacted the complainant and arranged for her to
    give a statement at the police station on September 23, 2013.

[21]

By
    the time she gave her statement on September 23, 2013, the complainant had
    terminated the pregnancy. The foetal remains had already been destroyed on
    September 21, 2013, making it impossible to confirm paternity through DNA
    testing.

C.

The Trial

[22]

R.V.
    was charged with sexually assaulting and touching the complainant for a sexual
    purpose with his penis when she was under 16 years of age contrary to ss. 271
    and 151 of the
Criminal Code
.

[23]

Pre-trial
    motions were held, including R.V.s s. 276 application. The application judge
    denied the motion for reasons that will be outlined below.

[24]

The
    scheduled trial date was adjourned. For reasons immaterial to this decision, the
    application judge who decided the s. 276 application declared herself unable to
    continue with the trial. Another judge  the trial judge  was assigned, and he
    made the appropriate order under s. 669.2, finding that the application judge
    was unable to continue. He then assumed carriage of the trial that had already
    commenced, but in which no evidence had been heard on the merits.

[25]

R.V.
    immediately asked the trial judge to reconsider the application judges s. 276
    decision. The trial judge declined to do so. He found that the application
    judges s. 276 ruling was binding on him. He went on to comment that even if it
    was not, he would not have reconsidered her ruling based on an identical
    application in the absence of a change of circumstances.

[26]

As
    I will explain in more detail in my analysis of the second ground of appeal,
    changes in circumstances did occur as the trial unfolded. However, defence
    counsel did not renew his s. 276 request.

ANALYSIS

A.

Refusing to Permit R.V. to Conduct any Cross-Examination of the Complainant

[27]

It
    is undisputed that by the time R.V. brought his s. 276 application, the Crown
    intended to rely on proof of the complainants pregnancy as evidence of the
    sexual assault. In the absence of biological confirmation of paternity, the bridging
    inference the Crown was seeking between the pregnancy and R.V.s guilt was that
    only R.V. could have impregnated the complainant. In effect, in opposing the s.
    276 application, the Crowns position amounted to this: we say you are the only
    one who could have impregnated the complainant but you are not allowed to
    question her about whether this is true. In my view, this is a patently unfair
    outcome that cannot be justified in the circumstances of this case.

[28]

The
    appeal Crown did not dispute the relevance in questioning the complainant about
    whether she had sexual experiences with others that may have led to her
    impregnation. Instead, the appeal Crown said that R.V.s application asked for
    too much. More importantly, she also urged that R.V.s application could not
    meet the legal test since it was without foundation. She argued that the law
    supports the trial judges discretionary decision to deny R.V.s application in
    its entirety and asked that we give substantial deference to the application
    judges decision, as required by this courts decision in
R. v. M.T.
, 2012
    ONCA 511, 289 C.C.C. (3d) 115, at para. 54.

[29]

I
    accept the Crown submission that the scope of R.V.s s. 276 request was
    extravagant. He sought leave to question the Complainant about her prior
    sexual activity, with the Applicant, or any other individual, that may have
    occurred between June 1
st
and July 1
st
, 2013. In fact,
    relevant cross-examination arising from the tactical position taken by the
    Crown would be confined to questions about sexual activity between the
    complainant and persons other than R.V. that could account for the pregnancy.

[30]

Yet
    the over-breadth of R.V.s formal request had nothing to do with the
    application judges decision to disallow R.V.s s. 276 application. She
    recognized what R.V. was seeking: I appreciate that the defence seeks to
    challenge any potential inference that the alleged sexual activity was the only
    possible cause of the pregnancy and hence the pregnancy may corroborate the
    complainants account. In my view, the imprecision in R.V.s formal request
    for relief would not have provided the application judge with a basis for
    denying him the opportunity to ask relevant questions.

[31]

Nor
    does the law support the trial judges decision. The cross-examination proposed
    by R.V. was adequately identified to satisfy the specific instances of sexual
    activity requirement in s. 276(2)(a). The application judge therefore erred in
    concluding that R.V.s application was not legally capable of satisfying s.
    276. I also conclude that she committed a reversible error when balancing the
    probative value and prejudicial effect of the evidence.

[32]

I
    will begin, however, by rejecting R.V.s argument that there is a fixed rule
    that governs his case, requiring that his s. 276 application be granted.

(1)

Is there a fixed rule governing this case?

[33]

R.V.
    argued in his factum that the Supreme Court in
R. v. Seaboyer
, [1991]
    2 S.C.R. 577 held that ss. 7 and 11(d) of the
Charter of Rights and Freedoms
[require] defendants in sexual assault cases to be allowed to adduce evidence
    of other sexual activity by a complainant in order to explain the physical
    conditions on which the Crown relies to establish intercourse  such as
    pregnancy. I disagree.
Seaboyer
does not go this far.

[34]

In
Seaboyer
, a majority of the court struck down prior rape shield
    legislation because it attempted to predefine, with fixed rules, when prior
    sexual experience evidence would be probative enough to be admissible. The majority
    held that the problem in approaching the admissibility issue in such a way was that
    relevance, probative value, and prejudice in all of its forms are fact-specific
    considerations that vary depending on the circumstances of the case. This makes
    it perilous to attempt fixed rules. I agree with the Crown that
Seaboyer
cannot
    be read as erecting the same kind of fixed admissibility regime that it struck
    down.

[35]

The
    wisdom in avoiding fixed rules is easy to demonstrate. For example, if there
    had been DNA evidence confirming that R.V. was not the one who impregnated the
    complainant, evidence about the complainants other sexual experiences would
    add nothing of value. A fixed rule permitting such questioning would create
    needless prejudice.

[36]

Moreover,
    it is clear from the passages that R.V. relied upon that
Seaboyer
was
    not attempting to set down a fixed rule. The passage from
Seaboyer
partially quoted in the passage from R.V.s factum I reproduced above actually
    says that such evidence 
may be relevant
to explain
    physical conditions (emphasis added): at p. 614. Before listing evidence of
    specific instances of sexual conduct tending to prove that a person other than
    the accused caused the physical consequences of the rape alleged by the
    prosecution as an example of admissible evidence, McLachlin J. (as she then
    was), prefaced that and the other examples she was about to give, saying
    evidence of consensual sexual conduct on the part of the complainant
may be admissible
 (emphasis added) where its probative
    value is not substantially outweighed by its prejudicial effect: at p. 635.

[37]

There
    is no fixed rule allowing accused persons to prove that the complainants other
    sexual activities may have caused a physical condition the Crown relies upon to
    confirm an alleged offence.
Seaboyer
does, however, affirm that such
    cases exemplify situations where the proof of other sexual activity may well be
    important enough to admit, a point I will return to below.

(2)

Does the specific instances of sexual activity requirement preclude R.V.s
    application?

[38]

The
    application judge decided that R.V.s s. 276 application should be dismissed
    because it was not capable of meeting the test set out in s. 276(2).

The application judge offered two reasons
    for this conclusion. The first reason, which I address now, was that the the
    proposed questioning is not of specific instances of sexual activity as
    required by s. 276(2)(a), and therefore incapable of satisfying s. 276(2).

[39]

Taken
    as a whole, the application judges reasons suggest that she made this
    determination for the reasons advanced on appeal by the Crown, namely, that the
    request for cross-examination was without foundation as R.V. did not offer an
    evidentiary basis that the complainant engaged in identified instances of
    sexual activity that could have caused her pregnancy. As a result, the trial
    judge found the probative value of the proposed questioning is at best
    speculative, and that the proposed questions are more in the nature of a
    fishing expedition to ask about any sexual activity over a defined timeframe.

[40]

In
    my opinion, the application judge erred in effectively concluding that s.
    276(2)(a) always requires particularization of identifiable instances of sexual
    activity, and in rejecting R.V.s application because it did not meet that
    standard. What s. 276(2)(a) requires is adequate identification of the target
    evidence to enable a proper s. 276 evaluation to be undertaken, and to enable the
    Crown to safeguard the complainants legitimate interests. The application
    judge understood that R.V. was seeking to cross-examine the complainant about the
    particular occasions in the month of June 2013 when the complainant engaged in
    sexual activity capable of impregnating her. In my view, that adequately identified
    the evidence he sought through his proposed cross-examination, to meet s.
    276(2)(a)s requirements.

[41]

Section
    276(2) provides, in material part:

In proceedings in respect of an offence referred to in subsection
    (1), no evidence shall be adduced by or on behalf of the accused that the
    complainant has engaged in sexual activity other than the sexual activity that
    forms the subject-matter of the charge, whether with the accused or with any
    other person, unless the judge, provincial court judge or justice determines,
    in accordance with the procedures set out in sections 276.1 and 276.2, that the
    evidence

(a)     is of specific instances of sexual activity

[42]

This
    court has held that the degree of specificity required to meet s. 276(2)(a)
    depends to a large extent on the nature of the sexual activity that the accused
    seeks to adduce:
R. v. L.S.
, 2017 ONCA 685, 354 C.C.C. (3d) 71, at
    para. 83. Section 276(2)(a) does not always require identification of the
    details of specific sexual encounters. Accordingly, Doherty J.A. held, at paras.
    84-85, that a request by a husband to introduce evidence that during the
    currency of his spousal relationship with [the complainant], both before and
    after the alleged assault, he and [the complainant] engaged in consensual
    sexual intercourse, adequately identified the sexual activity in respect of
    which he sought to adduce evidence.

[43]

The
    evidence sought in
L.S.
was adequately identified because it enabled
    the purposes behind s. 276(2)(a) to be achieved. Justice Doherty explained the
    role of s. 276(2)(a) in these terms, at para. 82:

This provision is designed to ensure that the nature of the
    proposed evidence is properly identified so that the criteria for admissibility
    in s. 276(2) can be accurately applied. This provision also serves to ensure
    that the Crown has full notice of the evidence to be adduced and that the
    complainants legitimate interests can be properly safeguarded

[Citation omitted.]

[44]

The
    court, aware of the evidence L.S. wanted to secure, was then able to apply the remaining
    admissibility requirements of s. 276. The Crown also had adequate notice of
    what to expect. It was well-positioned to protect the legitimate interests of
    the complainant, even though no particularized instances of sexual activity had
    been identified.

[45]

Thus
    the phrase specific instances of sexual activity does not require, as a
    necessary condition, the particularization of identified instances of sexual
    activity. It requires instead that the proposed evidence be adequately identified
    to enable a proper s. 276 evaluation to be undertaken, and for the Crown to
    safeguard the complainants legitimate interests.

[46]

Where
    the defence is seeking to lead affirmative exculpatory evidence, the question
    is whether that proposed evidence has been adequately identified. Where, as
    here, the defence seeks to obtain evidence through cross-examination, it is the
    subject area of the cross-examination that must be adequately identified.

[47]

There
    are good reasons for interpreting s. 276(2)(a) this way, apart from the fact
    that this interpretation is supported by the natural language of the provision,
    while still preserving the evident objective of s. 276(2)(a).

[48]

First,
    an adequate identification interpretation suits the overall legislative scheme
    in a way that a particularized identification requirement would not. This is
    because s. 276 does not serve only the legitimate personal and public interests
    in protecting complainants. It is a provision that is relied upon to broker
    competing interests, including the right of the accused to make full answer and
    defence and the personal and public interests in arriving at a just determination
    for accused persons. Interpreting s. 276(2)(a) as requiring an accused person
    to know the answers to relevant questions that only the complainant is apt to
    know before those relevant questions can be asked in cross-examination does not
    balance competing interests. It creates an imbalance that can create not only
    unfairness, but injustice.

[49]

I
    agree with comments made by Spies J. in
R. v. Nkemka
, 2013 ONSC 2121.
    In
Nkemka
, the Crown was alleging that the accused injured the
    complainants vagina. It then attempted to prevent Mr. Nkemka from
    cross-examining the complainant about whether sexual activity with others in
    the relevant 48 hour period could have caused those injuries, by insisting that
    Mr. Nkemka first particularize the specific sexual activity he wanted to ask
    about. Justice Spies said, at para. 6:

In my view, in these circumstances the precondition requiring disclosure
    by the defence of specific incidents of prior sexual activity cannot be
    interpreted in a way that requires the Defence to give particulars of something
    Mr. Nkemka would have no way of knowing; he would have no information about
    specific incidents of prior sexual activity in this case unless given an
    opportunity to question the Complainant.

[50]

Second,
    interpreting s. 276(2)(a) as allowing other sexual activity evidence to be
    admitted only where specific instances of sexual activity are identified with
    granular particularity would create an absolute rule of exclusion for general
    evidence about sexual experience, no matter how relevant and probative it is,
    or how low its prejudicial impact would be. In my opinion, Parliament could not
    reasonably have intended such a result.

[51]

I
    say that interpreting s. 276(2)(a) as imposing a particularized foundation
    requirement would have this unwarranted effect because s. 276(2)
prima
    facie
prevents the accused from adducing any evidence of sexual activity
    other than the sexual activity that forms the subject-matter of the charge,
    unless three preconditions are met, including s. 276(2)(a)s specific
    instances of sexual activity requirement. For example, in
L.S.
, an
    interpretation of s. 276(2)(a) requiring a particularized foundation to the
    admission s. 276 evidence would have prevented L.S. from offering evidence that
    he and his complainant spouse engaged in consensual sexual intercourse both
    before and after the alleged assault, which was found by this court to be relevant
    and probative.

[52]

Perversely,
    if L.S. were required to identify particularized instances of the complainants
    previous sexual conduct to win the right to cross-examine her so that he could show
    the sexual nature of their relationship, he would have had no choice but to first
    disclose specific details of their sexual activity. Instead of protecting the
    sexual privacy of the complainant, this would have compromised it.

[53]

As
    such, it is not surprising that courts have consistently held that an accused
    person applying to engage in relevant cross-examination of complainants about
    their sexual conduct on other occasions need not particularize that other
    sexual activity as a precondition to obtaining a s. 276 order. What matters is
    that the proposed line of questioning be adequately identified.

[54]

In
R. v. Aziga
, [2008] O.J. No. 4669 (S.C.), Mr. Aziga was alleged to
    have committed aggravated assault by infecting complainants with HIV. In
    response, Mr. Aziga was permitted to cross-examine those complainants about
    other sexual activity that may have led to their infection, even though he did
    not know whether they had actually engaged in other sexual activity. His line
    of questioning sought evidence that would have clear probative value, and when
    the s. 276 balancing was done, the proposed cross-examination was allowed.

[55]

In
R. v. Rodney
, [2008] O.J. No. 528 (S.C.), Mr. Rodney, a black man, was
    permitted to cross-examine the complainant about her statement that every black
    man I have ever met raped me. This cross-examination was intended to show her
    bias. The Crown attempted to prevent the cross-examination by challenging Mr.
    Rodney to particularize the other instances of alleged rape, which of course,
    Mr. Rodney could not do. The trial judge nonetheless permitted the
    cross-examination because the information sought was probative.

[56]

In
Nkemka
, Mr. Nkemka was permitted to cross-examine the complainant
    about whether she engaged in other sexual activity that could account for the
    injury to her vagina that the Crown alleged Mr. Nkemka had caused. Mr. Nkemka
    had no idea whether she had any sexual contact with anyone else in the relevant
    48 hours, but he did not have to, as his proposed line of cross-examination
    sought information that would have probative value.

[57]

In
R. v. Ralph
, 2014 ONSC 1072, Mr. Ralph was permitted, without
    particularized information, to cross-examine the complainants about whether they
    had ever engaged in consensual sexual intercourse with anyone they knew or
    believed to be HIV positive before he was alleged to have infected them. This
    cross-examination was undertaken in an effort to raise a reasonable doubt about
    the complainants claims that they would not have consented to sex with Mr.
    Ralph if he had told them he was HIV positive.

[58]

In
    each of these cases, the trial judges, having been given the proposed line of
    cross-examination, had adequate identification of the target evidence to enable
    a proper s. 276 evaluation to be undertaken. In addition, the Crown had
    sufficient notice to make submissions and safeguard the complainants
    legitimate interests.

[59]

The
    same holds true, in my view, in this case. For convenience, I will begin with
    the Crowns interest in s. 276(2)(a).

[60]

It
    is clear from the trial Crowns submissions made during the three s. 276
    application appearances that he was well aware that R.V. wanted to
    cross-examine the complainant about instances where she may have had other
    sexual experiences that could have caused the pregnancy. The Crown was well-positioned
    to participate in the s. 276 application and safeguard the complainants
    interest. It had adequate information in order to consult the complainant
    beforehand, and to make admissibility arguments during the s. 276 application.

[61]

The
    application judge also had sufficient information to determine the
    admissibility of R.V.s evidence.

[62]

She
    showed no insecurity in evaluating the risks of prejudice, which she did in
    some detail. She also had sufficient information to recognize that the defence
    does not intend such evidence to further the twin myths that, a) other sexual
    activity makes the accused more likely to have consented or, b) that the sexual
    activity makes her less worthy of belief. Her reservation related to the evaluation
    of the probative value of the evidence was because she considered that the
    probative value of the proposed questions [was] at best speculative.

[63]

I
    am persuaded that the probative value of the proposed cross-examination was not,
    in fact, speculative. If the cross-examination disclosed other potential causes
    for the complainants pregnancy, the impact would be significant, for it would
    entirely neutralize the Crowns attempt to claim that the pregnancy
    corroborated the sexual assault allegation. On the other hand, if the cross-examination
    failed to disclose other potential causes for the complainants pregnancy, then
    the complainants answers would assist the Crowns theory.

[64]

The
    probative value of the line of questioning itself was not speculative. What was
    speculative was whether R.V.s cross-examination of the complainant would
    succeed in securing the evidence he sought. However, uncertainty of result does
    not deprive a line of questioning of its probative value. In my view, when
    considering probative value, the application judges focus was wrong. She erred
    by effectively inquiring whether there was a foundation for concluding that the
    cross-examination would succeed in exposing other potential causes of the
    complainants pregnancy, instead of whether the line of cross-examination itself
    had probative value.

[65]

In
    sum, the specific instances of sexual activity requirement in s. 276(2)(a)
    does not require accused persons to present the particularized foundation the
    application judge insisted upon. It requires that the proposed evidence or
    cross-examination must be adequately identified to enable the admissibility of
    the evidence to be properly determined, and for the Crown to protect the
    legitimate interests of complainants. R.V.s application did that. The
    application judge therefore erred in finding that his application was not
    capable of meeting the test set out in s. 276(2) because it did not meet the
    specific instances of sexual activity requirement in s. 276(2)(a).

(3)

Did the application judge err in balancing the competing interests?

[66]

Although
    she did not say so overtly, it is evident from reading her decision that the
    application judge had a second reason for her conclusion that R.V.s evidence
    was not capable of meeting the admissibility standards in s. 276(2). In her
    view, R.V.s proposed cross-examination did not have significant probative
    value that is not substantially outweighed by the danger of prejudice to the
    proper administration of justice. In my view, this second basis for rejecting R.V.s
    claim was also in error.

[67]

R.V.
    raises several specific grounds of appeal relating to this determination. It is
    not necessary to address them all to demonstrate that the balancing undertaken
    by the application judge was wrong.

[68]

As
    I have already indicated, the application judge erred by finding the probative
    value of the proposed cross-examination to be speculative and highly
    uncertain, when it was not.

[69]

She
    also erred, in my view, by characterizing the proposed cross-examination as a
    fishing expedition, and exactly the kind of tangent the section was designed
    to prevent. R.V.s proposed cross-examination was neither a fishing
    expedition nor a tangent.

[70]

It
    was not a fishing expedition because R.V. was not asking to engage in a
    vexatious or frivolous attempt to troll to see what potentially useful evidence
    he might snag. The Crown had made a pointed allegation against R.V. that he
    impregnated the complainant during the sexual assault and was relying on that
    pregnancy as corroborative evidence. R.V. was proposing to probe the veracity
    of that allegation by asking relevant questions of the only witness apt to know
    whether that was true. This was not a fishing expedition, and the line of
    questions was certainly not a tangent. It was responsive to an important plank
    in the Crowns case.

[71]

In
    my view, the application judge also erred in finding that, as a substitute for
    the cross-examination he was proposing, R.V. could pursue the alternative
    strategy of cross-examining the complainant as to whether she was truthful in
    her statement that she was a virgin and further what her understanding is of
    the term virgin. Some more factual background is useful to explain this
    error.

[72]

The
    complainants position going into the trial was that she remained a virgin even
    though R.V. impregnated her. In her taped police interview, the complainant said
    that she lost her virginity when she had sex with her boyfriend on September 2,
    2013, two months after the alleged sexual assault. She said that:

we all know when you lose your virginity you have like blood
    spottings and its actually painful and that was actually what happened with me
    that day when I I had when I was having sex with my boyfriend but when when it
    happened with [R.V.] like I didnt it wasnt it like it wasnt painful and like
    I wasnt spotting

[73]

During
    the s. 276 application, the trial Crowns main submission was that R.V. did not
    have to ask the complainant about her other sexual experiences to respond to
    the Crowns claim that he was the father. Citing decisions that hold that
    virginity is a status and not a sexual experience, the trial Crown suggested
    that R.V. could rest content to cross-examine the complainant on her claim that
    she was a virgin at the time of the alleged assault.

[74]

The
    application judge took up this suggestion. She held that R.V. did not need to
    ask the complainant about her sexual experiences because he could challenge the
    complainants paternity claim by using the medical evidence of the gestational
    age of the foetus (a point I will return to), and by cross-examination of the
    complainant as to whether she was truthful in her statement that she was a
    virgin and further what her understanding is of the term virgin.

[75]

In
    my view, the cross-examination envisaged by the application judge was not a meaningful
    substitute for the cross-examination R.V. sought. The invitation to ask the complainant
    whether she was telling the truth about her virginity was a pointless exercise.
    Cross-examination involves posing questions that challenge the testimony that
    has been given. Asking a witness whether they are telling the truth in making a
    claim is effectively no cross-examination at all.

[76]

Asking
    a complainant only about her understanding of the term virgin is equally
    pointless. Exposing the complainants apparent confusion about the meaning of
    virginity would get R.V. nowhere unless he could go on to ask the complainant
    whether she engaged in any other sexual activity capable of impregnating her while
    maintaining her understanding of virginity.

[77]

Indeed,
    in my view the entire premise that R.V. could cross-examine the complainant
    about her claim to virginity without a s. 276 ruling was wrong in law. This
    kind of cross-examination is not an alternative to a s. 276 application. Rather,
    it requires a successful s. 276 application.

[78]

To
    be sure, it is well-settled that a complainant can testify to her virginity
    without triggering s. 276. As explained in
R. v. Pittiman
(2005), 198
    C.C.C. (3d) 308 (Ont. C.A.), [2005] O.J. No. 2672, at para. 33, affirmed 2006
    SCC 9, [2006] 1 S.C.R. 381, evidence of a complainants virginity is a
    question of physical fact, not a sexual experience.

[79]

It
    does not follow, however, that defence challenges to claims of virginity fall
    outside of s. 276. Such a challenge by its nature entails the proposition that
    the complainant has had sexual experiences. Even a binary question about
    virginity, such as, are you telling the truth when you say you were a virgin?
    invites the answer no, which is evidence of sexual experience. Cross-examination
    that challenges claims about the absence of sexual experience falls squarely within
    s. 276.

[80]

The
    leading decision in the area,
R. v. Brother
(1995), 169 A.R. 122
    (C.A.), does not address this issue. There is also nothing in
Pittiman
that says otherwise. Indeed, although
Pittiman
can be read as being
    agnostic on this point, Weiler J.A. did not disagree with the Crowns
    insistence that while the complainant was free to claim virginity, the defence
    had to comply with s. 276 to confront that claim. She simply noted that it may
    be too late to follow the procedure in s. 276 when the complainant offers such testimony
    unexpectedly:
Pittiman
, at para. 37.

[81]

The
    application judge therefore erred in her evaluation of the probative value of R.V.s
    proposed cross-examination. She should have examined the probative value of the
    proposed line of questioning itself instead of requiring R.V. to demonstrate,
    with a particular evidentiary foundation, that his cross-examination was apt to
    succeed in exposing other potential causes of the complainants pregnancy.

[82]

Her
    attempt to find an alternative approach that would reduce the need for the
    proposed cross-examination was also wrong in law. She erred by permitting a cross-examination
    that required a successful s. 276 application while at the same time denying his
    s. 276 application. Although this error did not prejudice R.V., he was
    prejudiced by the application judges error in treating pointless lines of
    questioning as diminishing the importance of the relevant cross-examination that
    R.V. sought.

[83]

Given
    these legal errors, the application judges s. 276 decision is not entitled to
    deference. In my view, the only reasonable outcome in this case would be to
    allow the cross-examination that R.V. sought to conduct.

[84]

The
    probative value of the proposed line of questioning was not only extremely
    high, it was critical to a fair trial in the circumstances of this case. While
    there is no fixed rule, evidence offered in an attempt to rebut the kind of
    claim the Crown made in this case is the paradigm example of where sexual
    experience evidence is apt to be so important that it is likely to be
    admissible. An accused person, met with the allegation that the complainants
    pregnancy confirms his crime because he is the only person who could have caused
    that pregnancy, has a compelling claim to be permitted to confront that
    allegation by cross-examining the complainant. That compelling claim rests solidly
    in the right to make full answer and defence, and in the interests of justice in
    a fair process and a just determination.

[85]

Moreover,
    the probative value of the proposed cross-examination in the case does not
    depend on discriminatory beliefs or biases. And, contrary to the views
    expressed by the application judge, this was not a case where the evidence
    would seem more likely to distort the truth seeking process at the trial than
    to further it. This was a judge alone trial where the trial judge would
    presumably understand the proper use to which the cross-examination evidence
    could be put. Trial judges would also be in a position, through legal training
    and judicial experience, to caution themselves to avoid the risks of discriminatory
    beliefs or biases.

[86]

However,
    there is weight on the other side of the scale as well. I do not agree with R.V.
    that the cross-examination would not significantly intrude on the dignity or
    privacy of the complainant. The prejudice to the personal dignity and privacy rights
    of complainants whenever they are cross-examined in an effort to show that they
    had other sexual experiences is not to be discounted. Such prejudice is real,
    particularly for someone as young as this complainant. Whenever this kind of
    questioning is permitted, there is a risk that other complainants will be
    discouraged.

[87]

Still,
    the risk of prejudice to both the complainant and the larger administration of
    justice in this case does not substantially outweigh the significant probative
    value of the proposed cross-examination. The urgency of vetting the Crowns
    paternity allegation during trial was simply too great, and there was nothing
    in the circumstances of this case to diminish it. Meanwhile, the prejudice to
    the administration of justice of permitting the cross-examination, although
    real, was not intense enough to overcome that need. The proposed
    cross-examination had to be permitted under s. 276, and the application judge
    erred in failing to do so.

(4)

Did this error cause a substantial wrong or miscarriage of justice?

[88]

Despite
    the application judges ruling, counsel for R.V. managed to suggest to the
    complainant that she was not a virgin when the alleged sexual assault occurred.
    He did so under the guise of cross-examining her about her claimed virginity.
    This question violated the application judges ruling and should not have been
    asked.

[89]

The
    complainant also provided extensive evidence, both in her evidence in-chief and
    during cross-examination, about her understanding of virginity, the physiology
    and function of the hymen, and what intercourse entails.

[90]

The
    Crown relies upon all of this testimony to suggest that R.V. effectively
    managed to conduct the cross-examination he sought. It says that even if the
    application judge erred in her ruling, no miscarriage of justice occurred.

[91]

I
    disagree. While counsel for R.V. did skirt the ruling by indirectly suggesting
    to the complainant that she was not a virgin when the alleged sexual assault
    occurred, he was not able to probe her answer, or ask her about any particular
    sexual experiences she may have had that were capable of impregnating her during
    the relevant period. What occurred was not a fair substitute for the
    cross-examination that should have been allowed. In my view, a substantial
    wrong or miscarriage of justice occurred.

B.

Did the s. 669.2 Trial Judge Err in Holding that the Application Judges
    s. 276 Ruling was Binding on Him?

[92]

After
    the application judge was unable to continue, R.V. immediately renewed his s.
    276 application before the s. 669.2 trial judge. The application document R.V. filed
    was the same, and none of the supporting facts had changed.

[93]

The
    trial judge refused to re-open the s. 276 ruling. He said, My finding is the
    ruling [] on the 276 application shall stand and the defence is not entitled
    to re-litigate it. He offered alternative reasons for his decision.

[94]

His
    main reason for refusing to entertain the application was that s. 669.2 does
    not confer discretion on a s. 669.2 trial judge to permit re-litigation of
    matters settled by the judge who was unable to continue. He expressed his
    conclusion on the effect of s. 669.2 as follows: I find that [the application judges]
    section 276 ruling [] is binding, and the matter will not be re-heard.

[95]

He
    said, in the alternative:

In any event, even if I had the discretion to re-hear the 276
    application, I would decline to do so. The application was fully argued and
    dismissed at a time that was several months before the issue that gave rise to
    the [application judges departure] arose. The material filed on the 276
    application now is the same as it was before [the application judge]. The
    evidence is the same, the arguments would be the same, and there is no change
    in circumstances that might prompt a re-hearing.

[96]

I
    take no issue with the trial judges alternative ruling. In my view, however, his
    conclusion that the application judges decision was binding on him was wrong
    in law.

[97]

It
    is unnecessary in coming to this conclusion to revisit the entirety of the
    clear and impressive statutory construction analysis undertaken by the trial
    judge. The jurisdiction of a s. 669.2 trial judge to reconsider prior rulings derives
    not from s. 669.2, but from that judges status as the trial judge. When a
    judge becomes seized of a matter under s. 669.2, he becomes the trial judge for
    all purposes. Since he continues the trial as the trial judge, the s. 669.2 trial
    judge is given the same authority that the replaced trial judge had. As such,
    he has the same power to reconsider prior rulings made within that trial by the
    replaced trial judge, when it is in the interests of justice to do so.

[98]

The
    power of a trial judge to reconsider earlier rulings made within the trial they
    are presiding over is clear. The relevant principles are as follow.

[99]

The
    principles of
res judicata
do not apply during a hearing to decisions
    reached by a judge during that hearing, and a judge is not
functus officio
when a
voir dire
has ended:
R. v. Farrah (D.)
, 2011 MBCA 49,
    268 Man. R. (2d) 112, at paras. 22-23. As Sopinka J. affirmed in
R. v.
    Adams
, [1995] 4 S.C.R. 707, at para. 29, judges who are not
functus
    officio
have jurisdiction to reconsider and vary the orders that are made within
    a trial, in the interests of justice. Justice Sopinka said, at para. 30:

As a general rule, any order relating to the conduct of a trial
    can be varied or revoked if the circumstances that were present at the time the
    order was made have materially changed. In order to be material, the change
    must relate to a matter that justified the making of the order in the first
    place.

See also:
R. v. Calder
, [1996] 1 S.C.R. 660,
    at para. 21;
R. v. La
, [1997] 2 S.C.R. 680, at para. 28;
R. v.
    Morin
(1997), 143 D.L.R. (4th) 54 (Ont. C.A.), 32 O.R. (3d) 265, at p. 60;
    and
R. v. H.B.
, 2016 ONCA 953, 345 C.C.C. (3d) 206, at para. 51.

[100]

Indeed, this
    court has held that a trial judge can change their mind up until the point when
    the accused has been sentenced:
R. v. Lessard
(1976), 30 C.C.C. (2d)
    70 (Ont. C.A.).

[101]

There are, of
    course, limits on the authority to reconsider. It should not be used without
    circumspection because of the interest in finality and clarity. Nor can reconsideration
    produce unfairness:
R. v. Montoute
, [1991] A.J. No. 74 (C.A.), 62
    C.C.C. (3d) 481, at p. 488.
[2]
For example, it may not be appropriate to reconsider rulings that have been
    relied upon by one of the parties in forming a trial strategy, unless the prejudice
    incurred in reliance on the ruling can be remedied:
R. v. Underwood
,
    [1998] 1 S.C.R. 77;
R. v. MacDonald
(2000), 49 O.R. (3d) 417 (C.A.)
per
    curiam
; and
R. v. Cole
, 2012 SCC 53, [2012] 3 S.C.R. 34, at
    paras. 99-104.

[102]

The most common
    circumstance where it may be in the interests of justice to reconsider rulings
    is where facts have materially changed:
Adams
, at para. 30;
La
,
    at para. 28;
R. v. Savojipour
(2006), 79 O.R. (3d) 418 (C.A.), 205
    C.C.C. (3d) 533, at para. 15
per curiam
; and
R. v. Le
, 2011
    MBCA 83, 270 Man. R. (2d) 82, at para. 123, leave to appeal refused [2011]
    S.C.C.A. No. 526.

[103]

However, this is
    not the only circumstance. Rulings have also been reopened where a party has
    misunderstood the scope of an admission, or because counsel was unaware of
    relevant evidence at the time: see the discussions summarized in
R. v. I.C.
,
    2010 ONSC 32, 249 C.C.C. (3d) 510, at paras. 151-63. A trial judge may also correct
    a decision that they discover was made in error:
R. v. Morgan
, [1983]
    A.J. No. 742 (Q.B.), at paras. 12 and 15;
R. v. Williams
, 2013 ONSC
    3100, 300 C.C.C. (3d) 240;
Setak Computer Services Corporation Ltd. v.
    Burroughs Business Machines Ltd. et al.
(1977), 76 D.L.R. (3d) 641 (Ont.
    Sup. Ct.), 15 O.R. (2d) 750, at p. 644.

[104]

It would make no
    sense, in my view, for s. 669.2 trial judges to be unable to respond in these
    ways in the interests of justice because they are bound by decisions of the
    judge they have replaced.

[105]

In my view, s.
    669.2 does not impel such a conclusion. It is true that s. 669.2 does not
    contain an express reconsideration power similar to the one found in s. 653.1 relating
    to mistrials. The primary function of s. 653.1, however, is to create a new
    rule that enables pre-trial rulings that have been made in a mistried case to apply
    at the new trial. This new rule was adopted in the interests of efficiency, to
    preserve prior rulings where it is reasonable to do so. Having provided for the
    continued application of pre-trial rulings, the section goes on to make clear
    that the inherent power of trial judges to reconsider earlier decisions that I
    have described above has not been removed. Section 653.1 provides:

In the case of a mistrial, unless the court is satisfied that
    it would not be in the interests of justice, rulings relating to the disclosure
    or admissibility of evidence or the
Canadian Charter of Rights and Freedoms
that were made during the trial are binding on the parties in any new trial if
    the rulings are made  or could have been made  before the stage at which the
    evidence on the merits is presented.

[106]

Simply put, the
    inclusion in s. 653.1 of a discretionary power to reconsider does not signal
    the exclusion of a power to reconsider for trial judges acting under the
    authority of s. 669.2.

[107]

Nor does
    reconsideration by the trial judge of a decision made in the same proceeding or
    trial by another judge constitute an impermissible collateral attack on the
    earlier decision:
R. v. Litchfield
, [1993] 4 S.C.R. 333, at pp. 349-50;
    and
R. v. Allen
(1996), 110 C.C.C. (3d) 331 (Ont. C.A.), at pp. 343-44
per
Doherty J.A.

[108]

In my view, the
    trial judge therefore erred in concluding that, as a s. 669.2 judge, he was
    bound by the application judges s. 276 decision.

[109]

Ordinarily this
    error would not matter because the trial judges alternative, discretionary
    basis for refusing reconsideration was sound. At the time of the renewed s. 276
    application there had been no change of circumstances or other reason to revisit
    the prior ruling.

[110]

Yet circumstances
    did later change in two material ways. When this occurred, defence counsel did
    not ask to have the s. 276 ruling re-opened. This is understandable. The trial
    judges ruling that he was bound by the application judges s. 276 decision as
    a function of s. 669.2 made any such request futile. In my view, a lawyer faced
    with the trial judges ruling that they lack jurisdiction cannot fairly be
    expected to ask the trial judge to act
ultra vires
because of a change
    in factual circumstances. Thus I am persuaded that the trial judges error
    resulted in a substantial wrong or miscarriage of justice by foreclosing subsequent
    requests for reconsideration on the s. 276 decision in circumstances where
    reconsideration was due.

[111]

The material change
    of circumstances that featured most centrally in the parties submissions related
    to the estimated gestational age of the foetus on September 18, 2013  being 13
    weeks and 5 days.

[112]

It is evident
    that during the s. 276 hearing, both defence counsel and the application judge
    proceeded on the misunderstanding that the gestational age was calculated from the
    date of conception, in this case producing a conception date of June 14, 2013,
    give or take 5 to 7 days. Since the alleged offence occurred on July 1, 2013,
    the estimated gestational age of the foetus erroneously appeared to be
    exculpatory.

[113]

Indeed, the application
    judge relied on the misunderstood exculpatory potential of this information as
    providing R.V. with a sufficient, alternative way to challenge the Crowns
    paternity theory, without having to engage in a sexual experience
    cross-examination:

But this [challenge] can be accomplished in two ways. First,
    the gestational age of the foetus on September 18
th
, 2013 was
    estimated at 13 weeks, 5 days. This may not accord with the date of the alleged
    offence.

[114]

However, when
    Dr. Montgomery testified at trial, she explained that the gestational age of
    the foetus is actually calculated from the estimated date of the last menstrual
    period, and not from the date of conception. She further testified that the
    date of conception is usually 14 days after the date of the last menstrual
    period, give or take 5 to 7 days. In the complainants case, this meant that
    she was likely to have become pregnant on or about June 28, 2013. Meanwhile, the
    sexual assault was alleged to have occurred on July 1, 2013. The gestational
    age evidence therefore was actually incriminating  not exculpatory. Indeed,
    the trial judge relied upon the gestational age evidence in convicting R.V. because
    this evidence squarely puts the time of conception, with as much precision as
    possible, at or about the time [the complainant] alleged the sexual assault
    occurred.

[115]

In the result,
    one of the palliatives relied upon by the application judge for denying the s.
    276 cross-examination application, was undercut during trial. This, in my view,
    was a material change in circumstance that warranted the trial judges reconsideration
    of the earlier ruling.

[116]

There was
    another change in circumstance that arose when Dr. Montgomery testified. The
    materiality of this change was driven home with the complainants evidence
    relating to her sexual experience with her boyfriend.

[117]

There was no
    indication during the s. 276 application that the Crown intended to lead evidence
    about the complainants sexual experience with her boyfriend at trial. Its
    position was that, while it could not establish actual penetration by R.V. during
    the alleged sexual assault, the testimony of the complainant that she was a
    virgin when she was allegedly sexually assaulted, coupled with the nature of
    the sexual assault, supported the Crowns theory that R.V. impregnated her and
    that the pregnancy confirmed the sexual assault.

[118]

Yet during trial,
    evidence about the complainants sexual experience on September 2, 2013 was
    presented by the Crown, first by Dr. Montgomery and then by the complainant.
    Dr. Montgomery explained how the pregnancy could not have occurred during the
    first ever sexual experience, or sexual active, sexual intercourse [] on the
    2
nd
of September, as described by the complainant.

[119]

The complainant
    then provided evidence about this September 2, 2013 sexual experience during
    the Crowns examination-in-chief. The Crown asked her what she understood
    sexual intercourse to mean. She described intercourse and testified that it
    would cause pain and spotting for some women. He then asked her, Okay. And so,
    when you indicate that youre asked that prior to September 2
nd
,
    were you of the view that you had sexual intercourse prior to that? The
    complainant answered without linking her answer to the testimony she had just
    given about pain and spotting. The trial Crown then asked again, Was it your
    understanding if you had, based on the situation you had? She replied, I had
    told [Dr. Montgomery] I wasnt sure if it had happened or not on July 1
st
,
    but that I had hoped, and that I had thought it didnt, because of the
    spottings and pain I was in on September 2
nd
.

[120]

Unequivocally,
    this was testimony drawn by the Crown from the complainant about sexual
    activity on an occasion other than the alleged offence.

[121]

I do not think I
    am being unfair in suggesting that the Crown was seeking this testimony about
    her subsequent spotting and pain during sexual intercourse with her boyfriend in
    an effort to explain how the complainant persisted in her belief that she was
    still a virgin despite her pregnancy. Regardless of whether that is so, the
    fact that the Crown presented other sexual experience evidence as part of its
    case is material in a s. 276 application. The Crowns readiness to lead such
    evidence is relevant in weighing the prejudice that would be caused by defence
    questioning about prior sexual experiences, and could properly have invited an
    application to reopen the earlier s. 276 ruling.

[122]

In my view, the
    trial judges erroneous conclusion that he was bound by the application judges
    s. 276 ruling mattered. It had the effect of rendering future meritorious applications
    to reconsider futile. In my opinion, this is enough to require that R.V.s conviction
    be set aside.

CONCLUSION

[123]

I would allow
    the appeal for the reasons provided, set aside R.V.s convictions, and order a
    new trial.

Released: June 13, 2018 (D.W.)

David M. Paciocco J.A.

I agree. J. MacFarland J.A.

I agree. David Watt J.A.





[1]
For reasons I will explain, t
wo judges participated
    in R.V.s trial. The first judge heard and ruled on the initial s. 276
    application but was subsequently unable to continue with the trial. A second
    judge took over. To avoid confusion between the two judges I will refer to the
    first judge as the application judge and the second as the trial judge.



[2]


Montoute
was overruled on the separate issue
    of its interpretation of s. 8 of the
Charter
following
R. v.
    Edwards
, [1996] 1 S.C.R. 128 and
R. v. Alcantara
, 2015 ABCA 259, 606
    A.R. 313, at para. 217.


